NORTHCUTT, Judge.
Carl Buerman pleaded nolo contendere to burglary and petit theft, and was sentenced to thirty-six months’ imprisonment as a habitual felony offender. We have reviewed this matter in accordance with our obligation expressed in In re Anders Briefs, 581 So.2d 149 (Fla.1991), and affirm Buerman’s convictions. We strike from his sentence, however, a $2 cost imposed under section 943.25(13), Florida Statutes (1995), without oral pronouncement at the sentencing hearing. See Reyes v. State, 655 So.2d 111, 117 (Fla. 2d DCA 1995)(en banc).
DANAHY, A.C.J., and WHATLEY, J., concur.